Citation Nr: 0809834	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the left tibia with post traumatic arthritis, 
secondary to the service-connected residuals of a gunshot 
wound of the left foot.       

2.  Entitlement to service connection for a left knee 
disability, secondary to the service-connected residuals of a 
gunshot wound of the left foot.  

3.  Entitlement to an increased rating for the residuals of a 
gunshot wound of the left foot, currently rated as 10 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Paul H. Benoist, Attorney at 
Law





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.                   

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the transcript of that hearing is of record.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his service-connected 
residuals of a gunshot wound of the left foot are more 
disabling than currently evaluated.  He asserts that he has 
pain and swelling in his left foot.  He also maintains that 
due to his left foot disability, he fractured his left tibia 
and developed a left knee disability.   

In relation to the veteran's claims on appeal, the RO 
scheduled the veteran to undergo VA examinations in September 
2004 and June 2006.  However, the veteran failed to report to 
these examinations.  Ordinarily, under such circumstances, as 
the scheduled examinations were deemed necessary to evaluate 
the current severity of his service-connected residuals of a 
gunshot wound of the left foot, the increased rating claim 
would be denied as a matter of law and any the claims for 
service connection would be adjudicated based upon the 
evidence of record, which in this case does not support a 
grant of either claim.  See 38 C.F.R. § 3.655 (2007).  
However, at the January 2008 Travel Board hearing, the 
veteran explained that he did not have any transportation to 
get to the scheduled VA examinations.  When asked if he would 
report to an examination if transportation was provided, the 
veteran (and his attorney) stated that he would present for 
such an evaluation.  

In view of the foregoing, the Board finds that another 
examination should be rescheduled to evaluate the veteran's 
residuals of a gunshot wound of the left foot and to obtain 
opinions regarding the alleged contended causal relationships 
with respect to the claims for secondary service connection.  
38 C.F.R. §§ 3.159(c)(4); 3.327 (2007).  See also, e.g., 
Littke v. Derwinski, 1 Vet. App. 90 (1990) (The statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims includes a contemporaneous and 
thorough examination when appropriate).  Given the veteran's 
advanced age and his testimony regarding the lack of 
transportation, the RO should assist him to the extent that 
is possible in ensuring that he present for the examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of his residuals of a fracture of 
the left tibia and left knee disability, 
and to determine the current severity of 
his service-connected residuals of a 
gunshot wound of the left foot.  To the 
extent that is possible, the RO must 
assist the veteran with any transportation 
problems he might have in order to ensure 
that he report to the examination.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

After a review of the relevant evidence in 
the claims file, the physical examination 
and any diagnostic studies or tests that 
are deemed necessary, the examiner must 
address the following questions:

(a) Is it at least as likely as not 
that (50 percent or greater 
probability) that any residuals of a 
fracture of the left tibia (or the 
fracture itself), to include post-
traumatic arthritis, that are 
currently present was caused or 
aggravated by the veteran's service-
connected residuals of a gunshot 
wound of the left foot?

(b) Is it at least as likely as not 
that (50 percent or greater 
probability) that any left knee 
disability that is currently present 
was caused or aggravated by the 
veteran's service-connected 
residuals of a gunshot wound of the 
left foot?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.   

If the veteran's residuals of a fracture 
of the left tibia and/or left knee 
disability were aggravated by his service-
connected left foot disability, to the 
extent that it is possible, the examiner 
is requested to provide an opinion as to 
the approximate baseline level of severity 
of the nonservice-connected residuals of a 
fracture of the left tibia and/or left 
knee disability (e.g., slight, moderate) 
before the onset of aggravation.

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.   

In regard to the veteran's service-
connected residuals of a gunshot wound of 
the left foot, the examiner should fully 
set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  The examiner should also 
comment on any functional loss caused by 
weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
veteran is supported by adequate pathology 
and is evidenced by his visible behavior.  
The examiner should also express an 
opinion as to whether the veteran's 
residuals of a gunshot wound of the left 
foot may be characterized as moderate, 
moderately severe, or severe.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

